By the Court.
The defendant as mortgagee foreclosed for admitted default in its conditions a mortgage of personal property owned subject to the mortgage by the plaintiff, and at the foreclosure sale attended by the plaintiff, purchased the property for the face of the mortgage. Three days later he sold the property at a profit.
The plaintiff states that the “only question in this case is whether the defendant (the former mortgagee) must account to the plaintiff for the profit.” There is no contention that the foreclosure sale was not fairly conducted, that the price thereby obtained was inadequate or that the defendant did not have a right to purchase at. the foreclosure. There was no surplus in the foreclosure sale. Indeed the price obtained was not large enough to pay the mortgage debt and the expenses of the foreclosure. The responsibility of the defendant to the plaintiff ended when a foreclosure sale under such circumstances had been completed. His trust relation then ceased to the mortgagor. The defendant became the absolute owner by purchase at the foreclosure sale and was entitled to whatever profit he was able to make subsequently. McCarthy v. Simon, 247 Mass. 514, 521.

Order dismissing report affirmed.